                       3:20-cv-03107-SEM-TSH # 36             Page 1 of 2
                                                                                                    E-FILED
                                                                  Friday, 06 November, 2020 06:30:48 PM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

                                             )
JOHN BAMBENEK, et al                         )      Case No. 3:20-cv-3107
                                             )
       Plaintiffs,                           )
                                             )
     vs.                                     )      Honorable Judge Sue E. Myerscough
                                             )      Magistrate Judge Tom Schanzle-Haskins
JESSE WHITE, in his official capacity        )
as Illinois Secretary of State, et al        )
                                             )
       Defendants.                           )


  PLAINTIFFS’ RULE 41 MOTION TO VOLUNTARILY DISMISS CASE AS MOOT


       NOW COME Plaintiffs, and pursuant to Fed. R. Civ. P. 41 and considering this Court’s

October 26, 2020, Order to Show Cause, move to voluntarily dismiss this entire matter with

prejudice due to mootness. The relevant Elections on which Plaintiffs sought to place referendums

occurred on November 3, 2020. As those Elections have passed, this case is now moot.

       In light of the ongoing COVID-19 Pandemic, Plaintiffs request that this Honorable Court

order this case dismissed with prejudice without a hearing.

Respectfully submitted this 6th Day of November, 2020.

                                             /s/ JOHN BEMBENEK, ET AL.,
Samuel J. Cahnman
915 S. 2nd St.
Springfield, IL 62704
217-528-0200
IL Bar No. 3121596
samcahnman@yahoo.com

Pericles Camberis Abbasi
6969 W. Wabansia Ave.
Chicago, IL 60707
773-368-5423
IL Bar No. 6312209
pericles@uchicago.edu
                       3:20-cv-03107-SEM-TSH # 36           Page 2 of 2




                                  PROOF OF SERVICE


   The undersigned certifies that he served the foregoing motion on the below attorneys, who
have all filed appearances, through the e-filing system on November 6, 2020:

    For the Secretary of State:

Mike Dierkes, AAG - mdierkes@atg.state.il.us

   For Members of the Illinois State Board of Elections:

Erin Walsh, AAG - ewalsh@atg.state.il.us

   For Decatur City Clerk:

John T. Robinson – jrobinson@decaturil.gov

  For Champaign County Clerk:

Barbara Joan Mann – bmann@co.champaign.il.us

   For Macon County Clerk:

Edward F. Flynn – eflynn@decatur.legal; Jerrold H. Stocks – jstocks@decatur.legal




                                                   /s/ PERICLES ABBASI
                                                   Attorney at Law




                                               2
